FILED

UNITED STATES DISTRICT CQURT SEP 2 6 2013
FoR THE DISTRICT oF CoLUMBIA  ,‘.’,,'§§,3'§,',';§,‘,§ §,°'(‘,'f,',‘,j'§,§f,’,'a

CLARENCE D. JOHNSON, )
)

Plaintiff, )

)

v. ) Civil Action No.  "'  

)

DENVER GEN DIST COURT, )
)

Defendant. )

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

The Court has reviewed plaintiff’ s complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haz'nes v. Kerner, 404 U.S. 5l9, 520 (1972). Even pro se litigants, however,
must comply with the F ederal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 23 7, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff lists a number of claims against a defendant identified as "Denver Gen Dist
Court," yet his complaint utterly fails to articulate any factual allegations to support any one
claim. As drafted, the complaint fails to comply with Rule 8(a) because it contains neither
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends
nor a short and plain statement of the claim showing that plaintiff is entitled to relief,
Accordingly, the complaint and this civil action will be dismissed. An Order consistent with this

Memorandum Opinion is issued separately.

//.WW

United States District Judge

DATE;  ‘ 3